PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Matheny, Robert, G
Application No. 16/369,174
Filed: 29 Mar 2019
For: Extracellular Matrix Structures
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.78(e), filed June 30, 2021,  to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of priority to the prior-filed  nonprovisional application listed on the concurrently-filed Application Data Sheet (ADS). This is also a decision in response to the petition for expedited consideration under 37 CFR 1.182 of the above-identified petition under 37 CFR 1.78(e).

The petition for expedited consideration is GRANTED to the extent that the petitions are hereby considered.

The petition under 37 CFR 1.78(e) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition does not comply with item(s) (1).

The petition is dismissed because applicants did not use the appropriate markings (i.e., underlining for insertions and strike through or brackets for text removed) on the ADS to show the changes in the domestic benefit information previously of record. 

37 CFR 1.76(c)(1) states that information in a previously submitted application data sheet, inventor's oath or declaration under § 1.63, § 1.64 or § 1.67, or otherwise of record, may be corrected or updated until payment of the issue fee by a new application data sheet providing corrected or updated information. 37 CFR 1.76(c)(2) states, in pertinent part, that the corrected ADS must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed.

MPEP § 601.05(a)(II) states in pertinent part that a corrected ADS accompanying a request to change the applicant under 37 CFR 1.46(c) must show the changes in applicant information relative to the applicant information on the most recent filing receipt.

The ADS supplied with the petition is not properly marked up to identify the information being added relative to the most recent filing receipt, mailed March 30, 2020. Specifically, the changes to the benefit claims of record must be shown with both underlining for insertion and strikethrough for text removed. Petitioner has not indicated which text is being removed with strikethrough relative to the most recent filing receipt on the corrected or updated ADS.

A renewed petition must be filed, accompanied by a properly-marked corrected ADS in compliance with 37 CFR 1.76(c).

Additionally, petitioner did not make an appropriate reference in all of the intermediate applications in the chain of prior applications as set forth in the corrected ADS filed on June 30, 2021.

MPEP § 211.01(b)(II) states, in pertinent part:

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate application in the chain of prior applications.  See MPEP § 211.02 for guidance regarding properly referencing prior applications. 



The benefit claims must be corrected in prior-filed Application Nos. 15/652,566, 14/571,639, and 13/896,424 before the petition under 1.78 can be granted in the subject application. Grantable petitions under 37 CFR 1.78(e), accompanied by an amendment or an ADS (if the application was filed on or after September 16, 2012) must be filed in the above-referenced applications for which the benefit claims require correction. If the application in which the benefit claims must be corrected has issued as a patent, a certificate of correction, and the required certificate of correction fee, to correct the benefit claims in the prior-filed application must also be filed with the petitions. Upon the correction of the benefit claims in the prior-filed applications, a renewed petition may be granted in the subject application. Upon the grant of a renewed petition in the above-identified application, a renewed petition may be filed in the subject application.

It is noted that the prior applications have issued as patents and were examined under the first inventor to file provisions of the American Invents Act (AIA ). These applications claim domestic benefit, as a continuation-in-part of at least one application which was filed prior to the effective date of the AIA  (i.e, March 16, 2013). As such, it is likely that the above-referenced prior-filed applications contain or at one time contained at least one claim limitation directed to an invention with an effective filing date on or after March 13, 2013. If this is the case, petitioner should check the Statement under 37 CFR 1.55 or 1.78 for AIA  (First Inventor to File) Transition Applications on the ADS filed with the 1.78 petitions in the prior-filed applications. However, if this is not the case, petitioner is reminded that the addition of a domestic benefit claim may not be made by certificate of correction when the case would need to be examined under a different statutory framework.

Applicant is further reminded that the USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

Any renewed petition must be accompanied by a corrected ADS with all of the changes properly marked in accordance with 37 CFR 1.76(c).



By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)